This is a suit on a promissory note for $2,075, given for part of the purchase money due on certain lots of land in the Bay Terrace No. 2 addition to the city of Corpus Christi, given by R. P. Tindel, R. B. McGloin, Loyd M. Easterling, and J. T. Patton, and secured by a vendor's lien on the lots. The note represents the balance due on the purchase money, and under an agreement with appellants, appellees, from time to time, as the purchase money was paid, had released lots from the lien, and a foreclosure was only sought on 10 of the 30 lots on which the vendor's lien had been retained. There was judgment for $1,892.22 and a foreclosure of the lien on the ten lots. Appellants filed a formal motion for new trial and upon its denial gave notice of appeal and filed a supersedeas bond.
The record in the case has been on file in this court since January 17, 1928. No briefs have been filed by appellants, and there are no bills of exception, no statement of facts, and no assignment of errors in the record. There is no error apparent of record, and appellees have filed a motion to affirm the judgment with 10 per cent. damages for delay.
It seems clear that the appeal was perfected for purposes of delay alone, and the judgment will be affirmed with 10 per cent. damages for delay.